Citation Nr: 1035385	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-34 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, 
on a direct basis and as secondary to a service-connected 
disability.

3.  Entitlement to service connection for a low back disorder, on 
a direct basis and as secondary to a service-connected 
disability.

4.  Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned at a hearing in 
August 2010.  A transcript of the hearing is of record.

The issue of an initial rating in excess of 30 percent for 
service-connected PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The osteoarthritis of the Veteran's right knee was not shown 
in service or until many years later and is not associated in any 
way with his active duty

2.  The Veteran does not have a left knee disorder that is 
causally or etiologically related to his military service or that 
is secondary to a service-connected disability.

3.  The Veteran has degenerative joint disease of the lumbar 
spine with advanced spondylosis, degenerative scoliosis, and 
status post-lumbar surgery with scar that is related to his 
military service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

2.  A left knee disability was not incurred or aggravated in 
service and is not proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).  

3.  Resolving reasonable doubt in favor of the Veteran, the 
degenerative joint disease of his lumbar spine with advanced 
spondylolisthesis, degenerative scoliosis, and status post-lumbar 
surgery with scar is related to his active military service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
entitlement to service connection for a low back disorder, no 
further discussion of the VCAA notification and assistance 
requirements is required with respect to this claim.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

With regard to the Veteran's bilateral knee claims, the Board 
notes that, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a November 2006 letter, the RO informed the Veteran of what 
the evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective date, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his low back claim.  
VA has no duty to inform or assist that was unmet.

The Board acknowledges that the Veteran has not undergone a VA 
examination with an etiological opinion with regard to his 
bilateral knee claims but finds that a remand of these issues for 
such an evaluation and medical opinion is not required because 
opinions are only necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
as described in detail below, there is insufficient evidence 
establishing that the Veteran suffered an event, injury or 
disease in service or indeed that he has a current disability of 
either knee.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.

II.  The Merits of the Claims

The Veteran contends that his right knee popped out of place a 
couple of times while working in service.  He also contends that 
he has a left leg disorder that is both directly related to 
service and is secondary to a right knee disorder.  With regards 
to his low back, he contends that he first had back problems when 
he perforated steel pavement for runways in service.  
Alternatively, he contends that his low back disorder is 
secondary to his right knee disorder.

A.	Law

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic 
diseases, including arthritis, may be presumptively service 
connected if they become manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

With regard to the Veteran's contention that he has left knee and 
low back disorders secondary to a right knee disorder, the Board 
notes that any disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2009).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

B.	Analysis

The Veteran's STRs show no complaints related to either knee.  A 
pre-induction examination dated in February 1964 showed no 
disabilities.  The Veteran's induction physical dated in July 
1965 also showed no disabilities.  The Veteran was seen by the 
orthopedic clinic in May 1967 for complaints of low back pain, 
left thigh pain, and left calf pain.  He reported that the pain 
existed for a few years and that it began while working in oil 
fields.  X-rays showed no abnormalities.  The Veteran's discharge 
examination also dated in May 1967 shows that he was diagnosed 
with a chronic low back strain.  The examination also noted 
painful limited range of motion in the left lower back and leg.  
In his accompanying report of medical history, the Veteran 
checked yes to recurrent back pain and no to whether he ever had, 
or currently had, "trick" or locked knee.

A letter from D.B., M.D. dated in February 2007 shows that the 
Veteran reported injuring his right knee and low back in 1966 
while service.  The Veteran reported that his back pain began 
while laying pipes and that he injured his right knee while 
painting on top of military tents.  He reported that he had 
several episodes of his right knee giving way.  Dr. D.B. noted 
that both of the Veteran's incidents were documented in his 
military records and were documented in his discharge 
examination.  Dr. D.B. diagnosed right knee end stage 
osteoarthritis and lumbar spine degenerative joint disease with 
spondylolisthesis and opined that these conditions were related 
to the Veteran's military service.  His rationale included that 
the Veteran's complaints were documented during his discharge 
examination.  

A statement from the Veteran dated in March 2007 indicated that 
he did not seek treatment in service when he injured his right 
knee.

The Veteran was afforded a fee-based examination for his low back 
in August 2009.  He reported injuring his back by laying 
perforated steel plates in 1966.  After the examination, he was 
diagnosed with degenerative joint disease of his lumbar spine 
with advanced spondylosis and degenerative scoliosis and status 
post-lumbar surgery with scar.  The examiner opined that this 
back problem was as likely as not a continuum of previous lumbar 
disease on active duty.  

1.	Right Knee

Here, although the evidence shows that the Veteran has a current 
right knee disability, end stage osteoarthritis, the evidence 
does not show that it is related to his military service.  

The Board acknowledges the Veteran's contentions regarding 
injuring his knee in service.  The Veteran is competent to 
testify regarding his right knee popping out in service.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board is 
more persuaded by the contemporaneous service evidence that does 
not show any right knee and that casts doubt on the Veteran's 
credibility.  

In this regard, the Board notes that, although the Veteran made 
complaints in service related to his back, he never made any 
complaints related to his right knee.  At his discharge 
examination, although he reported a positive history of back 
pain, he checked no to having ever had, or currently having, a 
"trick" or locked knee.  In fact, his lower extremity 
examination at discharge was normal.  In light of the Veteran 
making contemporaneous reports of back pain, but no complaints of 
right knee pain, the Board finds that the objective medical 
evidence of record outweighs the credibility of his reported 
history.  Such records are more reliable, in the Board's view, 
than the Veteran's unsupported assertion of events now over four 
decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, however, 
affect the credibility of the evidence]; see also Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].   

Additionally, with regards to the Veteran's credibility, the 
Board also finds that the Veteran has been inconsistent.  Some of 
the Veteran's statements indicate that he sought treatment for 
his knee in service; however, in his March 2007 statement, he 
indicated that he did not seek treatment in service when he 
injured his right knee.  The Board also notes that buddy 
statements in the Veteran's claims file in connection with 
another claim fail to indicate the Veteran ever injured his right 
knee in service.  In sum, the Board finds that the preponderance 
of the evidence weighs against the Veteran's credibility in 
reporting a right knee injury in service.  

Thus, the Board finds that the Veteran did not injure his right 
knee in service.  In addition, the Board finds that the positive 
nexus opinion from Dr. D.B. based on the Veteran's reported 
history is not probative.  Without evidence of an in-service 
event, injury, or disease to his right knee, service connection 
is not warranted.  

Additionally, since there is no diagnosis of arthritis to a 
compensable degree within one year of discharge from service, 
service connection on a presumptive basis is not warranted.  In 
fact, the first competent evidence of a diagnosis of arthritis of 
the right knee is dated in February 2007, almost 40 years after 
the Veteran's discharge from active duty.  See Dr. D.B.'s 
February 2007 report.  

The Board acknowledges the Veteran's belief that he has a right 
knee disorder related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for a right 
knee disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2009).

2.	Left Knee

During the current appeal, the Veteran has asserted that he has a 
left knee disorder related to his military service.  However, 
there is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to diagnosis of a 
disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  

Furthermore, there is no evidence of any in-service left knee 
injury.  Although the Veteran reported having left thigh pain and 
left calf pain leg pain in May 1967, he did not report having 
left knee problems.  Additionally, as noted above, his discharge 
examination showed normal lower extremities, and no knee problems 
were indicated in his accompanying report of medical history.  
Consequently, the Board finds that the Veteran's own assertions 
as to diagnosis and etiology of a disability have no probative 
value.

In any event, and of particular significance here, is the fact 
that there is no evidence of a current left knee disability.  The 
Board acknowledges the Veteran's testimony regarding having a 
left knee disorder, but the evidence of record does not show a 
diagnosis of a left knee disorder.  In this regard, the Veteran 
has not indicated what disorder has been diagnosed in his left 
knee.  His main contentions in this appeal have involved his 
right knee; with regards to his left knee, he has only indicated 
having pain and the knee popping out.  Dr. D.B's February 2007 
letter does not indicate any complaints related to the Veteran's 
left knee.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In other 
words, the evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Here, there is 
no competent evidence that shows a left knee disability.  

Without evidence of a current disability at any time during the 
current appeal period, the Board finds that service connection 
for a left knee disorder-on any basis (direct or secondary)-is 
not warranted.  Thus, the preponderance of the evidence is 
against the Veteran's claim for service connection for a left 
knee disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof of 
a present disability, there can be no valid claim).  See also 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates 
that a service connection claim may be granted if a diagnosis of 
a chronic disability was made during the pendency of the appeal, 
even if the most recent medical evidence suggests that the 
disability resolved).  

As the preponderance of the evidence is against this issue, the 
benefit-of-the-doubt rule does not apply.  This service 
connection claim must, therefore, be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

3.	Low Back

Here, the evidence shows that the Veteran has a current 
disability; he has been diagnosed with degenerative joint disease 
of the lumbar spine with advanced spondylolis and degenerative 
scoliosis and status post-lumbar surgery with scar.  
Additionally, the Veteran's discharge examination in May 1967 
shows the diagnosis of a chronic low back strain.  Furthermore, 
two physicians have opined that the Veteran's current low back 
disorder is related to his military service.  Both opinions were 
based on the fact that the Veteran had documented in-service back 
complaints, including a diagnosis of a disability at discharge.  
There are no medical opinions to the contrary.  

The Board acknowledges that the May 1967 in-service orthopedic 
consultation shows that the Veteran reported having low back pain 
for several years and that such symptomatology began when he 
worked in oil fields (which he reportedly did prior to service).  
However, the Board finds that this evidence does not rebut the 
presumption of soundness.  The Veteran's pre-induction and 
induction examinations did not show any evidence of low back 
pathology.  Thus, the Board finds that clear and unmistakable 
evidence has not been submitted that demonstrates that an low 
back injury or disease existed before the Veteran's acceptance 
and enrollment.  

This evidentiary posture indicates that the Veteran was in sound 
condition at entrance to service, that he received an in-service 
diagnosis of a chronic low back strain, and that he received a 
post-service diagnosis of a current low back disability.  
Further, the claims folder contains two medical opinions 
associating his current low back disorder to his active duty.  
Importantly, there are not conflicting medical opinions contained 
in his claims folder.  Accordingly, and in affording the Veteran 
the benefit of the doubt, the Board finds that service connection 
is warranted for a low back disorder.


ORDER

Entitlement to service connection for a right knee disorder is 
denied.

Entitlement to service connection for a left knee disorder, on a 
direct basis and as secondary to a service-connected disability, 
is denied.

Entitlement to service connection for degenerative joint disease 
of his lumbar spine with advanced spondylolisthesis, degenerative 
scoliosis, and status post-lumbar surgery with scar, on a direct 
basis, is granted.


REMAND

In a February 2010 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating to this 
disability, effective from January 2007.  The Veteran submitted 
correspondence in April 2010 indicating that he wished to 
continue his appeal on that issue.  According the Veteran the 
benefit of the doubt, the Board finds that the April 2010 
statement can be liberally construed as a timely notice of 
disagreement (NOD) with the disability rating initially assigned 
to his now service-connected PTSD.  

A statement of the case (SOC) in response to what is construed as 
the Veteran's notice of disagreement (NOD) has not been issued.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2009); 
see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may constitute 
an NOD under the law.), rev'd sub nom Gallegos v. Principi, 283 
F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 
properly implemented 38 U.S.C. § 7105, and assuming that the 
[claimant] desired appellate review, meeting the requirement of § 
20.201 was not an onerous task).  See also Gallegos v. Principi, 
16 Vet. App. 551 (2003) (per curiam).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a remand.  
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2009); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to cure 
this defect.  Thereafter, the RO should certify the issue to the 
Board only if the Veteran perfects his appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding 
that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, has 
no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

An SOC should be issued addressing the 
issue of entitlement to an initial rating 
in excess of 30 percent for the service-
connected PTSD.  The SOC should include a 
discussion of all relevant evidence 
considered and citation to all pertinent 
law and regulations.  Thereafter, the 
Veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The Veteran should be advised that the 
claims file will not be returned to the 
Board for appellate consideration of this 
particular issue following the issuance of 
the statement of the case unless he 
perfects a timely appeal of this claim by 
filing a substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


